STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

MICHAEL         CANE    AND    JOHN    CANE                              NO.    2022    CW   0537


VERSUS


CHARLES         O' BRIEN      AND   UNITED
STATES      AUTOMOBILE
ASSOCIATION                                                                 JULY     18,     2022




In   Re:          Michael       Cane     and     John    Cane,   applying      for   supervisory
                  writs,       19th     Judicial        District   Court,      Parish      of   East
                  Baton       Rouge,    No.    679294.




BEFORE:           HOLDRIDGE,          PENZATO,    AND    LANIER,   JJ.


        WRIT      DENIED.


                                                    GH
                                                   AHP

                                                   WIL




COURT      OF    APPEAL,       FIRST    CIRCUIT




           0 - SXo
      DEPUTY          CLERK    OF   COURT
                FOR    THE    COURT